Title: From Thomas Jefferson to Henry Knox, 11 August 1793
From: Jefferson, Thomas
To: Knox, Henry



Aug. 11. 1793.

Th: Jefferson presents his compliments to General Knox, and being entirely uninformed where Judge Symes should be directed to in Jersey he asks the favor of General Knox to put his direction on the inclosed, and his advice how it may be conveyed.—He has reflected on the proposition for publishing the rules of Aug. 3. and thinks the inserting them in the newspapers with some such preface as the inclosed would be as effectual as any other and as little exceptionable on the whole. It will be  taken for granted, in this way, that the copy has been furnished by some of the subordinate officers to whom it has been sent.
